Citation Nr: 1733121	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  08-04 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection bilateral tinea pedis, claimed as jungle rot.

3.  Entitlement to service connection for actinic keratosis and sebaceous cysts, to include as due to exposure to the herbicide Agent Orange.

4.  Entitlement to service connection for the residuals of basal cell cancer and squamous cell cancer, to include as due to exposure to the herbicide Agent Orange.

5.  Entitlement to service connection for a left knee condition.

6.  Entitlement to service connection for a lumbar spine condition.

7.  Entitlement to an initial disability evaluation greater than 30 percent for post-traumatic stress disorder prior to August 1, 2009.

8.  Entitlement to an initial disability evaluation for PTSD greater than 50 percent beginning August 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.  Service personnel records reflect he served in Vietnam from March 1967 through November 1968, and that he was awarded the Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In keeping with the U.S. Court of Appeals for Veterans Claims (hereinafter, Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claim for service connection of certain disabilities to include the disabilities medically diagnosed to provide greater accuracy and a more favorable review of the record.  Hence, the claim for service connection for a skin disorder of the feet, claimed as "jungle rot," is recharacterized as service connection for bilateral tinea pedis, claimed as bilateral foot jungle rot.  The claim for service connection for a skin condition as the result of Agent Orange exposure is recharacterized as two individual claims:  service connection for residuals of basal cell cancer and squamous cell cancer, including as the result of exposure to Agent Orange, and service connection for actinic keratosis and sebaceous cysts, including as the result of exposure to the herbicide Agent Orange.

In June 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) hearing.  In June 2014, the Veteran testified at a hearing before a Veterans' Law Judge.  Transcripts of these hearings are associated with the claims folder.

The Veterans Law Judge who conducted the Veteran's June 2014 hearing is no longer at the Board.  The Veteran and his representative were offered an opportunity to have another hearing with a Veterans Law Judge who would be able to participate in this claim in October 2016; but neither the Veteran nor his representative responded within the time period provided.  The Board will proceed with the case.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).   

This case has been remanded twice.  In July 2013, the case was remanded to afford the opportunity to testify before the Board, which he did in June 2014.  In October 2014, the case was remanded for further development of the issues listed on the front page, to include obtaining treatment records and according the Veteran additional VA examinations.  The Agency of Original Jurisdiction (AOJ) attempted to comply with this remand, but certain requested treatment records were not obtained.  For reasons further explained below, the Board finds it may proceed with the case.  


FINDINGS OF FACT

1.  The Veteran does not manifest a diagnosis of malaria or the residuals of malaria.

2.  The evidence of record raises a reasonable doubt as to whether the Veteran's current bilateral tinea pedis, claimed as bilateral foot jungle rot, was incurred in service.

3.  The evidence of record establishes that the Veteran's residuals of basal cell cancer and squamous cell cancer, are the result of active service, to include exposure to the herbicide Agent Orange.

4.  The evidence of record does not establish that actinic keratosis and sebaceous cysts are the result of active service, had their onset during active or were incurred as a result of active service to include exposure to the herbicide Agent Orange.

5.  The Veteran's left knee degenerative joint disease, status post arthroscopic surgery, is the result of active service.

6.  The Veteran's degenerative disc disease of the lumbar spine with lumbar spine osteoarthritis is the result of active service.

7.  Throughout the entirety of the time period under appeal from the date of service connection to July 31, 2009, the service connected post-traumatic stress disorder (PTSD) is productive of no more than occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  

8.  For the period of time beginning August 1, 2009, the service-connected PTSD is productive of no more than occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.



CONCLUSIONS OF LAW

1..  The criteria for entitlement to service connection for malaria has not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral tinea pedis, claimed as bilateral foot jungle rot, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for residuals of basal cell cancer and squamous cell cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for entitlement to service connection for actinic keratosis and sebaceous cysts have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for left knee degenerative joint disease, status post arthroscopic surgery, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  The criteria for entitlement to service connection for a degenerative disc disease of the lumbar spine with lumbar spine osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

7.  For that time period from the date of service connection to July 31, 2009, the criteria for an evaluation of 50 percent, and no greater, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2016).  

8.  For that time period beginning August 1, 2009 the criteria for an evaluation of 70 percent, and no greater, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

VA's duty to notify was satisfied by a letters dated in December 2006 and May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has satisfied its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  The record shows the AOJ has obtained identified and available private treatment records.  The Board notes that additional efforts were made to obtain VA treatment records prior to February 2007, as directed by the October 2014 Remand, but the records were found to be unavailable.  The AOJ failed to notify the Veteran of the unsuccessful attempts to obtain these records.  

Notwithstanding this error, the Board finds that it may grant all but two of the claims for service connection based on the evidence of record.  In addition, the Board has granted the claims for increase for PTSD, but has not granted the total benefit available under the diagnostic code.

Those service connection claims not granted are the claims for service connection for malaria, actinic keratosis and sebaceous cysts.  The denial of service connection for malaria was based on the finding of no diagnosis of malaria.  The denial of service connection for actinic keratosis and sebaceous cysts was based on the opinion of a VA examiner that actinic keratosis and sebaceous cysts are not the result of active service, to include exposure to Agent Orange.  At record at the time of the VA examinations were private and VA treatment records dated subsequent to the missing records, the Veteran's testimony and statements, and that of his lay witnesses' attesting to the recurrence of symptoms he argued were indicative of recurring malaria, and of actinic keratosis and sebaceous cysts.  This evidence was part of the record reviewed by the VA examiner in arriving at the conclusion that the Veteran did not have a diagnosis of malaria, and that actinic keratosis and sebaceous cysts, though diagnosed, were not the result of active service.  See February 2016 VA DBQ Examinations for Infectious Disease and Skin Disease; February 2016 VA DBQ Opinions, ;p. 2, 3; and July 2015 VA DBQ Opinion, p. 2.  

Concerning the increased rating claims, the grant of less than 100 percent for service connected PTSD prior to and beginning August 1, 2009 were also based on medical and lay evidence, including VA examinations and opinions, private medical statements, and the Veteran's testimony and lay statements and that of his witnesses throughout the time periods on appeal.

In addition, the AOJ obtained records from the Social Security Administration (SSA) and service treatment and personnel records.  VA examinations were afforded the Veteran throughout the time period on appeal, and are identified and discussed below.  For the purposes of adjudicating the increased evaluation claim herein decided, the examination reports, in aggregate, provide an adequate basis for rendering decisions in the Veteran's current appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that it is able to make these decisions and decisions in the remainder of the claims based on the record before it, and failure to inform the Veteran of these missing records would not likely have changed the outcome of these claims.  Hence, further action is unnecessary prior to the adjudication of these claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II. Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malaria, malignant tumors, and degenerative arthritis are chronic diseases under the regulation.  However, in this case, and as will be further discussed below, malaria has not been diagnosed at any time during the pendency of this claim.  In addition, basal cell cancer and squamous cell cancer-inasmuch as they have been found to be malignant tumors, which is not clear from the record-and degenerative arthritis were first diagnosed and treated greater than one year following the Veteran's discharge from active service.  Thus, the presumption accorded chronic diseases cannot apply to these disabilities.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, supra.  Moreover, tinea pedis, actinic keratosis, and sebaceous cysts are not explicitly recognized as a chronic diseases under 38 C.F.R. § 3.309.  Thus, the presumption also cannot apply to these conditions.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker. 

VA regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  See 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57-586-589 (1996).  Notwithstanding the Veteran's service in Vietnam, the claimed tinea pedis, basal cell and squamous cell cancers, actinic keratosis and sebaceous cysts are not recognized under 38 C.F.R. § 3.309(e).  Therefore, these conditions cannot be service-connected under the presumptions herein provided.

Notwithstanding, the Board must still consider whether service connection may be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

At the outset, the Board observes that service personnel records establish that the Veteran served in Vietnam from March 1967 to November 1968.  He was assigned as a field radio operator to H&S Btry, 2d Light Air Artillery Missile Battalion, 1st Marine Air Wing from March 1967 to October 1968, and participated in counterinsurgency operations.  He was awarded the Combat Action Ribbon.  Thus, the Board recognizes that the Veteran has served in combat.  Thus, his statements of that an injury or disease was incurred or aggravated in combat will be found sufficient to establish same, if these statements are consistent with the circumstances, conditions and/or hardships of such service and even though there may be no official record of such incurrent or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

The Veteran seeks service connection for malaria; bilateral tinea pedis claimed as bilateral foot jungle rot; residuals of basal cell cancer and squamous cell cancer, actinic keratosis and sebaceous cysts including a skin condition as the result of exposure to the herbicide Agent Orange: and to left knee and a lumbar spine disabilities.  The Board will discuss each of these claims in turn.

Malaria

In his June 2011 testimony before the AOJ, the Veteran stated he and others in the unit contracted malaria in Vietnam despite taking the pills prescribed to prevent it.  He testified that the corpsmen treated them locally and did not record the treatment to protect the soldiers from getting in trouble for not complying with general orders requiring treatment to avoid the disease.  After service, he asserted, he experienced recurrent attacks of the same symptoms of malaria-very high fever and joint pain so extreme that it hurt to walk and one could only crawl.  He attested he sought treatment twice at the emergency room of a local hospital, but that the health care providers did not believe he had malaria.  Rather, the health care providers thought it was a bad case of the flu.  No blood tests were conducted.  Since 1975 or so, he estimated he has had several short-term attacks.  See Transcripts, June 2011 RO Hearing, pp. 34-7; Transcripts, June 2014 Board Hearing, pp. 16-7.

However, the medical evidence of record does not show that the Veteran is currently diagnosed with malaria.  In February 2016, the Veteran underwent VA examination for infectious disease, to determine if he manifested malaria.  After examining the Veteran in person and reviewing the claims file to include service treatment records, VA and private treatment records, the Veteran's lay statements and testimony and that of his witnesses, electronic records and all other pertinent records, the VA examiner concluded the Veteran had not been diagnosed with malaria at present or at any time during the appeal.  The examiner's rationale follows:

The [V]eteran[']s STR[]s reveal no diagnosis or treatment for malaria.  The [V]eteran, in 1967, was treated for several colds, stomach issues and a case of heat exhau[s]tion.  The [V]eteran[']s memory of being treated by a corpsman would be inconsistent with adequate treatment of malaria which cannot be treated without proper diagnosis, something possible in 1967 but requiring physician input and lab resources.  Improper, incomplete or no treatment would result in recurrence.  The [V]eteran has had none.  Additionally, the record clearly shows the [V]eteran received typical post exposure prophylactic treatment in 1968 upon his return from Viet Nam.  His exposure which was his presence in Viet Nam.  (sic)  This would be inadequate to treat clinical malaria.  Subsequent physical exams, including exams performed when the [V]eteran was in the USMC reserves, make no mention of infection with, treatment for or symptoms related to prior or recurrence of malaria.

See February 2016 VA DBQ Examination Opinions, p. 2.  

The Veteran's testimony and the statement of his lay witness, alone, are insufficient to establish a diagnosis of malaria.  While he and his witness are competent to testify as to his symptoms during active service and post-service, neither the Veteran nor his witness are competent to determine whether such symptoms represent a current diagnosis of, or recurrences or residuals of malaria.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veterans testimony and statements speak to his symptoms of illness during his active service and following his discharge.  His witness' statement speaks to the Veteran's symptoms and his own treatment for malaria during active service.  Service treatment records show the Veteran was exposed to malaria and was prescribed antimalarial tablets both during active service and post-discharge.  Notwithstanding, the diagnosis of malaria requires "physician input and lab resources", as the VA examiner noted in February 2016.  See February 2016 VA DBQ Examination Opinions, supra.  There is no evidence of record, and neither the Veteran nor his witness suggest that either have the medical credentials to diagnose malaria.  The Veteran's witness, G.J.B., states, in his November 2007 statement, that he was the Battalion Radio Chief.  He does not argue that he was or served as a corpsman, or that he has had any medical training.  Rather, he compares his symptoms, which were apparently diagnosed as malaria by a private physician during extended leave from active service in 1967, with what he observed as the Veteran's symptoms during active service.  See November 2007 statement of G.J.B. (Witness/Buddy/Lay statements, p. 2) (rec'd 10/14/2008).  Absent medical training, certification, or other supporting medical findings, neither the Veteran's lay statements and testimony, nor that of his witness, is sufficient to establish a diagnosis of malaria.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d, 1372, 1376-7 (Fed. Cir. 2007).  The Board has carefully considered the lay evidence of record, but cannot find that such evidence of record is competent for purposes of diagnosing malaria.

In sum, the weight of the competent medical evidence demonstrates that the Veteran does not have a diagnosis of malaria, or that he has been treated for the residuals of malaria at any time during the pendency of appeal.  Without a current diagnosis, the claim for service connection for malaria must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Boyer V. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also July 1984 VA Examination,  pp. 1, 4 (rec'd 7/17/84).  

The preponderance of the evidence is against the claim for service connection for malaria; there is no benefit of doubt to be resolved; and service connection for malaria is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303 (2016).  See Gilbert, supra.

Bilateral Tinea Pedis, Claimed as Jungle Rot 

VA treatment records show that the Veteran was diagnosed with and treated for tinea pedis during the pendency of this appeal.  These records show treatment with prescription medications including Lamisil, betamethasone cream and terbinafine.  (See, generally, VA treatment records (Middlebrook) 6/14-8/15, (rec'd 9/25/15); VA treatment records (Salem) 5/13-9/16 (rec'd 9/16/16)).  In addition, a February 2016 VA examination for skin diseases shows notation of Infectious skin conditions (including bacterial, fungal, viral, treponemal and parasitic skin conditions) and a diagnosis of ICD Code B35, with onset in 1967, which includes dermatophytosis and tinea pedis.  See https://icd.codes/icd10cm/B35 (accessed July 25, 2017).  See February 2016 VA DBQ Examination for Skin Diseases, p. 2.  Accordingly, the Board finds the record presents medical evidence of a current disability, the first criteria for service connection.

In addition, the Veteran's exposure to herbicides is conceded, given his service in the Republic of Vietnam.  However, tinea pedis is not included on the list of presumptive disease in 38 C.F.R. § 3.309(e).  Notwithstanding, the Board must still consider whether service connection may be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Turning to the second criteria for service connection, the Veteran's testimony is sufficient to establish that he first developed a skin rash on his feet, that he called jungle rot, on his feet during active service in Vietnam.  He is also competent to testify that the unit corpsman treated him and others of his unit with the same condition locally with foot powder, topical cream or ointment, and instructions to change their socks frequently.  Often, he noted, they simply did not wear socks at all.  See RO Hearing, pp. 39-42 and Board Hearing, pp. 17-18.

The Board accepts the Veteran's testimony as credible and probative for establishing inservice incurrence of bilateral tinea pedis, or jungle rot.  Incurring tinea pedis, or jungle rot, is commonly known to occur in such conditions as the Veteran would have served under:  a Marine serving as field radio operator deployed with ground troops conducting counterinsurgency operations in a jungle environment for many months.  See 38 U.S.C.A. § 1154(b).  

The essential question in this claim is, therefore, whether a nexus, or etiological link, exists between the Veteran's reported tinea pedis, or jungle rote, during active service and the tinea pedis that is currently diagnosed-the third criteria for service connection.

The record presents two opinions against a finding that the Veteran has bilateral tinea pedis that is related to his active service.  

A January 2012 VA DBQ report of examination for skin diseases shows a diagnosis of an unknown skin condition of the feet with onset in 1966 or 67, and an unknown skin infection of the feet with unknown diagnosis.  Clinical findings shows mycotic toe nails, but no active infection to the skin of the feet.  The examiner noted the Veteran's reported of history of treatment with creams during active service and self-treatment with creams and wearing white socks, flip flops, or going barefoot.  See generally, January 2012 VA DBQ Examination for Skin Diseases (in January 2012 VA DBQ Examinations, pp. 35-45, and p. 47.  The examiner opined:


... based on review of the C-file and today's interview and examination of the [V]eteran, it is this examiner's opinion ... today's exam reveals no bilateral foot skin infection considered to have also occurred in military service.

See Id., 47.

Likewise, in a February 2016 VA DBQ report of examination for skin diseases, Skin 2016, the examiner diagnosed ICD Code B35, which, as noted above includes dermatophytosis and tinea pedis, with an onset in 1967.  However, the examiner found no current manifestations of a foot skin condition:  After noting that the entire claims file had been reviewed, including lay statements and testimony, the examiner opined:  

The [V]eteran had no treatment for, complaints of, or symptoms of "foot jungle rot."  The [V]eteran[']s physicals after service specifically reveal no skin or foot issues.

... 

Therefore, after interviewing and examining the [V]eteran and reviewing the c file, Virtual VA/VBMS, and all pertinent records, it is the opinion of this examiner that the [V]eteran has no diagnosis of (a) bilateral foot jungle rot that is at least as likely as not (50 percent or greater probability) incurred in or caused by (the) during service (sic).

See February 2016 VA DBQ Medical Opinions, p. 3.  

However, the negative diagnoses and opinions rendered in 2012 and 2016 are of minimal probative value for the following reasons.  First, VA treatment records showing diagnosis of and treatment for tinea pedis from 2014 onward were not of record at the time of the 2012 VA examination.  In addition, the 2016 VA examiner failed to discuss these records.  See Reonal v. Brown, 5 Vet. App., 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Second, lay evidence concerning the onset and continuity of symptoms during and after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."); see also Jandreau, supra.  Third, the finding that the Veteran had not manifested a foot skin condition would appear to be in contrast to the VA examiner's notation in the 1984 VA examination-yet neither the 2012 or 2016 VA examiner discusses the 1984 report.

The Veteran has consistently stated and testified, including before a Veterans Law Judge, that the skin rash on his feet, currently diagnosed as tinea pedis, was first manifest during active service in Vietnam and has recurred episodically consistently since then to the present.  He testified and stated that he treated the rash in the same manner as during active service, with foot powder, topical cream, and frequently changing socks-or, again, not wearing them at all.  See RO Hearing, pp. 39-42 and Board hearing, pp. 17-18; see also July 1984 VA Examination,  p. 4.  

In addition, the Veteran testified before the Board in June 2014 that he when he first received treatment from the VA for this condition, which was about a year prior to the hearing, the physician gave him the same kind of ointment the corpsman had given him in Vietnam, and told him to use powder.  See Board Hearing, pp. 18-19.  "Nothing new," the Veteran observed (see Id., p. 19).

As above noted, the Veteran is competent to report his observations as to the appearance of and treatment for a skin rash during active service; and the Board has accepted this testimony as credible and probative for establishing in-service onset of the claimed condition under 38 U.S.C.A. § 1154(b).  

The Board further observes that an episodically recurring skin rash requiring the same treatment is a disorder that lends itself to lay observation.  See McCartt v. West, 12 Vet. App. 164 (1999).  Moreover, the Veteran's testimony and statements are consistent with medical observations that the Veteran's report and the observations of the VA examiner in 1984, that the Veteran had a history of skin infection of both feet, not visualized at present time.  See July 1984 VA Examination, p. 4.  See also Layno, supra.  Thus, the Board finds that the Veteran's testimony and statements are also probative as to the third criteria for service-connection, that of a nexus between the currently diagnosed bilateral tinea pedis and his inservice bilateral jungle rot.

In so finding, the Board distinguishes this claim from that for service connection for malaria.  While the observations of the symptoms associated with both conditions lend themselves to lay observation, the medical evidence establishes that bilateral tinea pedis was diagnosed during the pendency of this appeal whereas malaria was not diagnosed during the pendency of this appeal, or at any time.  

After careful review of the medical evidence and lay testimony and statements, the Board finds there exists reasonable doubt as to the issue of whether there is a nexus, or etiological link between the bilateral tinea pedis, or jungle rot," the Veteran experienced during active service and the currently diagnosed bilateral tinea pedis.  Accordingly, reasonable doubt is resolved in favor of the Veteran, and service connection for bilateral tinea pedis is warranted.  See 38 C.F.R. § 3.102; Gilbert, supra.

Residuals of Basal Cell Cancer and Squamous Cell Cancer, and Actinic Keratosis and Sebaceous Cysts 

VA treatment records show the Veteran was treated for various skin manifestations on his face, scalp, chest and back including lentiginous lesions, sebaceous hyperplasia diagnosed by biopsy, seborrheic keratosis, and actinic keratosis.  See VA tx (Salem) 5/13-9/16, (rec'd 9/16/16).  Private treatment records reflect the Veteran has been treated for local skin cancers identified primarily as basal cell and squamous cell cancer, with numerous actinic keratosis.  (See Opinion pvt physician: p. 6 (rec'd 3/11/14)).  

Thus, the Board accepts that the Veteran has manifested basal cell and squamous cell cancers and their residuals, actinic keratosis and sebaceous cysts during the time period under appeal.
 
Turning to the second criteria for service connection-in-service incurrence or aggravation of a disease or injury-the Board notes that the Veteran argues that these manifestations are the result of his exposure to herbicides, including Agent Orange.  His exposure is presumed, as service personnel records show that he served in Vietnam.  

In addition, the Veteran described in statements and testimony, that he manifested a skin condition on his head, legs, and back, including moles and other abnormalities appearing after service, and continuing to the present time.  See RO Hearing, June 2011, pp. 37-39; Board Hearing, pp. 19-20.  The Veteran is competent to report symptoms of a skin disorder that appears as a mole or rash, and for which he received treatment, including removal.  See Layno, supra;  see also McCartt, supra.  Thus, the second criteria for service connection is satisfied.

Thurning to the third criteria for service connection, the Board observes that the regulations grant presumptive service connection for certain chronic conditions and for certain conditions in the cases of exposure to herbicides, including Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309(a), (c).  However, as noted above, the conditions herein claimed:  basal cell and squamous cell cancers, actinic keratosis, and sebaceous cysts are not included on the list of either chronic conditions under 38 C.F.R. § 3.309(a) or presumptive diseases associated with exposure herbicides under 38 C.F.R. § 3.309(e).  Therefore, service connection under these regulations are prohibited.  See also Walker, supra.  However, service connection must still be considered on a direct basis.  See Combee, supra. 

Notwithstanding, the Board finds that the medical evidence presents an etiological link, or nexus, between the inservice exposure to herbicides and the currently diagnosed basal cell and squamous cell cancers.  

In a January 2014 treatment note, the Veteran's treating physician, Dr. J.O.M., M.D., articulated his opinion as to the etiology of the Veteran's claim skin cancers.  In pertinent part, the physician observed no current rash, hives, lesions, warts, moles, acne, keratosis or other skin conditions.  Dr. J.O.M. then opined:  

In summary, I have followed [the Veteran] for many years.  I have noted worsening of his chronic medical conditions which are clearly related to his military service in the Marine Corps to include ...local skin cancers, primarily basal cell and squamous cell, with numerous actinic keratosis, Agent Orange exposures, and unreported combat injuries.

Opinion pvt physician: p 6 (rec'd 03/11/2014).

In a July 2011 letter, Dr. J.O.M., explained that he had treated the Veteran for over 10 years at that time, which dates the Veteran's relationship with Dr. J.O.M. to at least 2001.  (See Opinion: pvt physician (ortho) (rec'd 7/15/2011).

A July 2015 VA DBQ report of examination for skin diseases shows the Veteran has been diagnosed with actinic keratosis and sebaceous cyst, with onset in 2014 and 2009, respectively.  Sebaceous hyperplasia was noted to have been diagnosed by biopsy in 2014.  See generally July 2015 VA DBQ Examination for Skin Diseases.

After noting that the entire claims folder had been reviewed, the VA examiner opined in a separate medical opinion:

The [V]eteran has actinic keratosis, a condition caused by "frequent or intense exposure to UV [ultraviolet] rays from the sun or tanning beds."  (Mayo Clinic Feb 2014; Goldsmith, et al Fitzpatrick's Dermatology in General Medicine 8TH ed, NY, NY).  (Sic)  It has no relationship to exposure to any chemical or substance, including Agent Orange.

Sebaceous cysts were documented by biopsy.  These are formed from glands that secrete oily matter that lubricates hair and skin after the glands are plugged with keratin, usually from minor trauma such as scratching the area.  They have nothing to do with exposure to any chemical or substance.

The [V]eteran has never been diagnosed with either basal cell cancer or squamous cell cancer.  This examiner has reviewed every document from the [V]eteran[']s provider, Dr M[], who specifically l[ists] seb[aceous] cysts as the diagnosed skin conditions.  Dr. H[] listed "r/o basal cell" however the biopsy was not basal cell, it was sebaceous hyperplasia.

Therefore, after interviewing and examining the [V]eteran and reviewing the c file, Virtual VA/VBMS, and all pertinent records, it is the opinion of this examiner that the diagnosed actinic keratosis, as well as basal cell carcinoma and squamous cell carcinoma or any residuals therefore, are [] less likely as not that (a probability of 50 percent or greater) related to service, to include presumed herbicide exposure therein.

See July 2015 VA DBQ Medical Opinion for Skin, p. 2.

In February 2016, the examiner augmented the above opinion concerning the origin of actinic keratosis:


Actinic keratosis is a condition of cumulative exposure to uv light, usually from sun exposure.  It is cumulative over years.  It is not a function of any specific exp[o]sure or any 1 previous exposure.  It requires years to decades to develope (sic).  From the time of the [V]eteran[']s service to his diagnosis, decades of sun exposure occurred.  

See February 2016 VA DBQ Medical Opinions, p. 3. 

At this time, the examiner again examined the Veteran.  After reviewing the Veteran's C File, VBMS/Virtual VA, and all other pertinent records, the examiner noted a past diagnosis of actinic keratosis with onset in 2014, but no other conditions of the skin (excluding conditions of the feet).

See, generally, February 2016 VA DBQ Examination for Skin Diseases.

Basal Cell and Squamous Cell Cancers

After careful review of all the evidence, the Board finds that the evidence creates reasonable doubt as to whether or not the a nexus, or etiological link, exists between the inservice exposure to Agent Orange and current diagnoses of these basal cell and squamous cell cancers.  

In sum, the Veteran's treating physician, Dr. J.O.M., linked basal cell and squamous cell cancers to the Veteran's exposure to the herbicide Agent Orange in a January 2014 opinion and treatment entry.  The physician stated he had followed the Veteran's care for many years and had observed his conditions to worsen over time.  Among these conditions, the physician specifically identified basal cell and squamous cell cancers, as well as actinic keratosis.  In a separate 2011 statement, Dr. J.O.M. stated he had treated the Veteran for over 10 years, which indicates the physician had treated the Veteran since at least 2001.  In contrast, the VA examiner in 2015 stated the Veteran's treatment records had been thoroughly reviewed, to include those private treatment records from Dr. J.O.M., and that there were no findings of any type of skin cancer, including basal cell or squamous cell cancer.  Specifically, biopsy conducted in 2014 of a cyst removed from the Veteran's right temple was found to be sebaceous hyperplasia.  Any residuals of cancer were less likely than not the result of active service including exposure to the herbicide Agent Orange.

In weighing and balancing these two opinions, the Board defers to the private treating physician for the following reasons.  First, Dr. J.O.M. was precise in identifying the skin cancers-basal cell and squamous cancers-that he found were the result of exposure to Agent Orange.  Second, the Board is satisfied that the physician's credentials as an M.D. are sufficient to provide the diagnosis and opinion.  Weighted additionally with the length of time in which Dr. J.O.M. has treated the Veteran, the Board is persuaded that the specificity of diagnosis is both intentional and informed.  The Board thus finds the opinion to be probative.  Third, and final, the record is incomplete.  Thus, the VA physician's opinion cannot be considered to more probative than that of Dr. J.O.M.  The Board will explain.  

As above noted in the VCAA discussion at the beginning of this decision, this claim was remanded in October 2014 to obtain additional treatment records, including VA treatment records from 1982 and private treatment records prior to 2005.  These records were not received in total.  Hence, the medical record is incomplete.  

Accordingly, the 2015 VA examiner's negative observation and opinion, cannot outweigh the opinion of the Dr. J.O.M., despite the statement that the examiner had reviewed Dr. J.O.M.'s files, because the totality of those files were not before the VA examiner at the time.  See Stefl, supra; Nieves-Rodriguez, 22 Vet. App. 295 (2008).

There are no other opinions against a finding that the Veteran was treated for basal cell and squamous cell cancers that were the result of exposure to the herbicide Agent Orange.

The evidence is thus in equipoise concerning whether or not the Veteran's residuals of basal cell and squamous cell cancers are the result of exposure to the herbicide Agent Orange.  

Resolving all reasonable doubt in the Veteran's favor, service connection for the residuals of basal cell and squamous cell cancers is warranted.

Actinic Keratosis and Sebaceous Cysts

After close review of the record, the Board finds that this claim cannot be granted.  

In sum, the VA examiner in 2015 and 2016 opined that actinic keratosis is the result of cumulative exposure to UV requiring many decades to develop and is not a function of a specific or one-time exposure.  Actinic keratosis and has no relationship to exposure to any chemical or substance, including Agent Orange.  The VA examiner further opined that sebaceous cysts are from glands that secrete oily matter after the glands are plugged with keratin, usually from minor trauma and also have nothing to do with exposure to any chemical or substance.  In contrast, the Veteran's treating physician, Dr. J.O.M., linked actinic keratosis to the Veteran's exposure to the herbicide Agent Orange in a January 2014 opinion and treatment entry.  The physician cited a long-term physician-patient relationship with the Veteran, and his close observation of the development of actinic keratosis as rationale for his opinion.  The physician did not identify sebaceous cysts as such a condition, however.  

In weighing and balancing these two opinions, the Board defers to the VA physician for the following reasons.  First, the VA physician provided a more precise rationale for finding that actinic keratosis and sebaceous cysts were not the result of the Veteran's active service, to include exposure to Agent Orange, including citation to medical authorities concerning the etiology of actinic keratosis.  In face of this precision, Dr. J.O.M.'s opinion concerning actinic keratosis cannot prevail.  The private physician provides no rationale for his opinion.  The inferred rationale, length of time in treating the Veteran, acquires less probative value in this situation.  Not only did treatment for actinic keratosis would have begun many years after discharge from active service.  Thus, even if the argument for continuity of symptomatology could apply, which it cannot (see Walker, supra), such continuity is not established.  The physician's medical credentials are presumed to be adequate, but no more so than the VA examiner's credentials in face of the VA examiner's citation of medial authorities for the finding that actinic keratosis is the result of UV exposure rather than exposure to chemicals.  Second, Dr. J.O.M. did not provide an opinion concerning the sebaceous cysts.  The Board thus finds the VA opinion to be more probative.  

In so finding, the Board wishes to distinguish this claim from that for basal cell and squamous cell carcinoma, in which missing VA treatment records from 1982 and private treatment records prior to 2005 weighed so prominently.  There absence of these records do not so diminish the VA opinions here because they date back only to 1982 and approximately 2001, which is yet well beyond the Veteran's discharge in 1969.  Again, even if the argument for continuity of symptomatology could apply, it could not be established.

Accordingly, the 2015 and 2016 VA examiner's negative observation and opinions outweigh the opinion of Dr. J.O.M.  See Stefl, supra; Nieves-Rodriguez, supra.  

The medical evidence establishes that actinic keratosis and sebaceous cysts are not the result of active service, had their onset during active service or were in any way related to active service to include exposure to herbicides, including Agent Orange.  

Hence, there is no reasonable doubt to be resolved; the preponderance of the evidence is against the grant of service connection for actinic keratosis and sebaceous cysts; and service connection for actinic keratosis and sebaceous cysts, including as the result of exposure to the herbicide Agent Orange is not warranted.

Left Knee Condition and Lumbar Spine

Private and VA treatment records and evaluations reflect that the Veteran is diagnosed and treated for knee and back disabilities including meniscal tear of the left knee status post arthroscopic surgery, degenerative joint disease of the left knee; and degenerative disc disease of the lumbar spine with lumbar spine osteoarthritis.  See, in general, VA tx (Salem), 2/07-4/08; Pvt tx (Middlebrook) 2005-2007.  

In addition, the Veteran testified in June 2011 and June 2014, and stated that he injured his left knee and back while on active service.  Specifically, he testified that jumping out of helicopters in full gear with additional weight from the radio, ammunition, extra batteries, and weaponry; walking numerous patrols in full gear; and, in general the wear and tear on his knees and back, caused his current left knee and lower back disabilities.  See RO Hearing, pp. 19-26; Board Hearing, pp. 13-15.  The Board accepts the Veteran's testimony as credible and probative for establishing inservice incurrence of left knee and lower back injuries.  Such injuries are consistent with the Veteran's occupation and duties during active service:  a Marine serving as field radio operator deployed with ground troops conducting counterinsurgency operations in a jungle environment for many months.  See 38 U.S.C.A. § 1154(b).  

Thus, the first and second criteria for service connection are met.  The essential question in this claim is, therefore, whether a nexus, or etiological link, exists between the Veteran's diagnosed left knee and lower back disabilities and his active service-the third criteria for service connection.

As will become clear, the record presents equal and opposing medical opinions.  

In a June 2008 letter, the Veteran's private certified Physician's Assistant, K.B.P., P.A.C., stated the Veteran was diagnosed with degenerative joint disease and degenerative disc disease at L2-L3, L4-L5, which had required surgical correction in July 2007.  See June 2008 Statement of PAC, p. 12 (rec'd 10/14/2008).

In a July 2011, the Veteran's private treating physician, Dr. J.O.M., provided a statement opining that the claimed left knee and lower back disabilities, consistent with activities of a combat soldier, were directly related to [the Veteran's] active service in the Marine Corps from 1967-1971.  See July 2011 Opinion:  pvt physician (ortho) (rec'd 7/15/2011).  Noting that he and K.B.P., the physician's assistant who offered the June 2008 letter, worked together, the physician explained:

Our experience as Operational Medical Officers with Special Operations Units in the U.S. Army for greater than 12 years each, makes us intimately familiar with the long term effects of movements over rough terrain with heavy rucksacks and radio equipment, ammunition, weapons, water and food.  Typical combat load for Operation soldiers is in the range of 90-120 pounds and would significantly impact inflammation and degenerative changes of the spine, hips, knees and ankles.  Combined with egressing from helicopters into objectives, often dropping 10-12 feet onto the terrain with this heavy equipment, can lead to significant orthopedic problems in the future.  Also contributing to this is the mindset of the combat soldier and his determination not to let his fellow soldiers down thereby minimizing or completely ignoring acute injuries in order to complete his assigned missions.

Id.

In January 2012, the Veteran underwent VA examination, at which time he was diagnosed with a meniscal injury of the left knee with onset in 1980 and herniated disc at L3 with onset in 1996.  See January 2012 VA DBQ Examinations, pp. 22, 1-4.  As to whether or not these conditions were etiologically related to the Veteran's active service, the examiner noted that the claims file had been reviewed in conjunction with examining the Veteran and provided the following observations:

Review of the C-file reveals the [V]eteran was treated for an abrasion to the left knee.  The[re] is no evidence in the record of a left knee joint complication associated with this abrasion and no residuals of either an abrasion or knee joint disability at the time of military discharge.  There is no in-service treatment for low back condition ... The [V]eteran had a periodic health examination after this abrasion in 1971 and no residual conditions such as a left knee, lumbar spine ... was present.  Although there is lack of documented care for today's claims by the [V]eteran, the lack of documented residual disability on the [V]eteran's periodic examination and discharge physical is evidence no chronic disability existed of the left knee, lumbar spine ... after the time period the [V]eteran says these event[s] occurred and at the time of discharge.  The discharge physical is void of a left knee, lumbar spine ... condition disability. 

Further review of the [V]eteran's C-file reveals he was seen for a C&P examination in 1984 here at the Salem VAMC and this exam reveals the [V]eteran had an occupation[a] injury to the left knee.  This is consistent with the lay testimony by the [V]eteran today as to the original time frame for the beginning of a left knee chronic disability.  There is no evidence in the record this occupational injury was associated with any event in military service and there is no continuity of care requirements for a left knee injury presumed to have occurred in military service.  The [V]eteran acknowledged today he slipped on ice to cause the knee injury.  

Id, pp. 45-6.

The examiner then stated that the Veteran exhibited full range of motion in his lower back and left knee at the time of the 1984 examination, and continued his statement: 

More examination of the C-file contents reveals no military service associated care for his chronic lumbar spine condition which the [V]eteran says required care around 1994.  Since  this examiner has to concede the veteran's report of in-service lumbar spine and left knee injury is true ... in spite of a lack of documented care for any such conditions, review of the C-file reveals no chronic lumbar spine or knee disability ... existed from the point of injury/occurrence to the time of discharge as evidenced by a lack residual (sic) from these conditions at the time of military discharge, one year post-discharge, or even to the present.  There is no evidence in the C-file of care requirements for his left knee around 1981 and lumbar spine around 1996 are associated (sic) with any presumed events in military service. 

I have read the lay statements and those by his provider suggesting the degenerative changes of the lumbar spine are associated with military service.  Lacking is a sound rationale for how military service is the primary etiological cause of these degenerative changes verses (sic) any nonservice related events, any traumatic etiology (service related or nonservice related), or any disease associated etiology for the lumbar spine condition the veteran sought care for.  This examiner sees no pathophysiologic etiological association with the episodic carrying of military equipment in combat during young adulthood and the development of lumbar spine degeneration in middle age considering the various other more likely etiological occupational and aging risk factors the veteran had.  There is no evidence in the C-file to show episodic carrying of equipment is associated with conditions requiring the laminectomy or left knee surgery the veteran says he had later in life.  There is no evidence of the [V]eteran not recovering from any pains or strains to joints or the spine after carrying equipment in the military likely to lead to left knee meniscal injury or degenerative changes to the lumbar spine.  There is no evidence of in-service traumatic injury leading to radiographic traumatic arthritis within 3-5 years past the event. 

Therefore, based on review of the C-file and today's interview and examination of the [V]eteran, it is this examiner's opinion the [V]eteran has no lumbar spine or left knee condition etiologically related to disease, injury, or other events during active service.  

Id., pp. 46-7.

Given the presence of informed positive and negative opinions in the record, the Board requested a medical opinion in April 2017 from a VA orthopedic specialist.  In June 2017, the Board received a medical opinion from V.F.S., II, M.D., Chief of Orthopaedic Surgery and Adjunct Associate Professor, Department of Orthopaedic Surgery, University of Minnesota.  The text of this opinion follows.

Review of the service treatment record (STR) documents a left knee injury with symptoms of superficial abrasion, moderate swelling and stiffness requiring treatment on 7/22/1968.  Based on these symptoms of joint swelling and stiffness, an internal derangement of the left knee (i.e., disruption of the articular surface) is recognized as very likely and with strong potential to serve as a nidus for development of degenerative changes over time.  It is also noted that the [V]eteran is in receipt of the combat action ribbon and participated in combat actions that included prolonged marching over complex and uneven terrain, carrying heavy loads for extended periods of time, as well[] as egress from helicopters in flight.  After the [V]eteran's left knee injury which required treatment from 7/22/1968 - 7/30/1968, his return to the high impact occupational demands of a combat soldier likely contributed to additional stress on the left knee joint which would later put him at risk for additional joint injury (i.e., meniscus tear, ligament tear) and/or degenerative knee arthritis.  It is therefore at least as likely as not that the [V]eteran's current left knee disability is approximately (sic) due to or caused by injury or event while on active duty.

...

Review of the STR documents no evidence of the diagnosis or treatment for a thoracolumbar spine condition.  However, it is again noted that the [V]eteran is in receipt of the combat action ribbon and participated in combat actions that included prolonged marching over complex and uneven terrain, carrying heavy loads for extended periods of time, as well[] as egress from helicopters in flight.  It is likely that such high impact occupational demands caused stress on the axial spine sufficient to disrupt the articular surfaces of the joints and thereby stress the intervertebral discs which would later be identified as arthritis of the spine with herniated disc(s).  It is therefore at least as likely as not that the [V]eteran's current lumbar spine disability secondary to degenerative disc disease is approximately (sic) due to or caused by injury or event while on active duty.

See June 2017 VHA response (rec'd 7/05/2017).

In weighing the probative value of the evidence for and against the Veteran's claims for service connection for left knee and lower back disabilities, the Board finds the June 2017 medical opinion to be of greater probative value.  The Board observes that the documents before the physician in 2017 included all medical records, including those received after the October 2014 remand, which were not of record at the time of the 2012 VA examination and which were not likely available to the Veteran's private physician.  The 2017 opinion demonstrates close review of the claims file.  In addition, the 2017 opinion holds a sound rationale for the opinion.  Finally, as noted above, the physician is a specialist in orthopaedics, serving as Chief of Orthopaedic Surgery as well as with the Department of Orthopaedic Surgery at the University of Minnesota as an associate professor.  These credentials outweigh that of the 2012 VA examiner, who was a primary care nurse practitioner.  See Stefl, supra; see also Nieves-Rodriquez, supra. 

Accordingly, the preponderance of the evidence supports a finding that the Veteran's left knee and lumbar spine disabilities are the result of his active service.  There is no reasonable doubt to be resolved.  Service connection for left knee degenerative joint disease, status post arthroscopic surgery, and degenerative disc disease of the lumbar spine with lumbar spine osteoarthritis is, is warranted.


III. Higher Initial Evaluation Claim

The Veteran seeks initial evaluations greater than 30 percent prior to October 16, 2009, and greater than 50 percent beginning October 16, 2009 for his service-connected PTSD.  As will be explained below, the Board finds that the criteria for an initial 50 percent evaluation, and no greater, for the time period from the grant of initial service connection and prior to August 1, 2009 has been met; and that an initial 70 percent evaluation, and no greater, for the time period beginning August 1, 2009 has been met.  

VA has adopted a Schedule for Rating Disabilities (hereinafter Schedule) to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Where, as here, the disability evaluation has been appealed from the granted of original service connection, the level of disability will be assessed from the effective date of service connection.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 1991, 125 (1999).  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

The Veteran's PTSD 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Almost all mental health disorders, including bipolar disorder, are evaluated under the General Rating Formula for Mental Disorders (hereinafter, Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the Rating Formula, a 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV) or the revised Fifth Edition (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

(The DSM-IV has been updated with a Fifth Edition (DSM-5) and, effective March 19, 2015, VA amended certain provisions in the regulations to reflect this update, including the Schedule.  (79 Fed. Reg. 45093).  As original certification of this appeal was March 12, 2012, these amendments do not apply.  (80 Fed. Reg. 14308-9)). 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).   The Board acknowledges that DSM-5 governs in the present case.  However, the Veteran's appeal has been pending since the date of grant of original service connection, which was made effective on November 8, 2006.  Hence, and insomuch as GAF scores were used and provide a useful gauge as to the level of disability the Veteran's disability has manifested, the Board will refer to them where they have been assigned and will consider them along with all of the evidence of record. 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

The Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a Veteran's symptoms "play an important role" in determining the disability level).  The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  

In the present case, the Veteran was service-connected for PTSD by a March 2007 rating decision, which assigned an evaluation of 30 percent, effective November 8, 2006.  A March 2012 rating decision assigned a 50 percent evaluation effective October 16, 2009.  

Prior to August 1, 2009

After review of the evidence, the Board determines that the Veteran's service-connected PTSD is productive of occupational and social impairment with reduced reliability and productivity, and no greater, for the time of the grant of service connection to August 1, 2009, the first of the month after the Veteran retired from Federal Service.  

In June 2011, the Veteran testified before that he retired earlier than he wished due to inability to interact appropriately with co-workers and senior leadership at work.  He described a flashback during law enforcement training that overwhelmed him to the point it spilled over into the work environment.  He returned to present time kicking things and yelling at the trainers.  He testified that it was this impatience with others and feeling combative all the time that led him to believe he needed to retire early.  See RO Hearing pp. 10-1, 16-7; see also SSA Dec (+), p. 30 (rec'd 10/23/2014) (stated he retired in 2009 because he could not continue physically or mentally).  However, he testified, and records show, he continued to work part-time as a security guard until January 2012.  Id., p. 12.  He attested he could handle the work because it was part-time and required very little contact with other people.  RO Hearing pp. 10.

VA examination conducted in December 2006 reflects findings consistent with a 50 percent evaluation, showing no impairment of thought processing or communication, delusions or hallucination; adequate personal hygiene, no significant memory impairment or obsessive-compulsive behavior, speech within normal limits and no panic attacks.  He reported poor sleep with nightmares occurring less than in the past, and intrusive memories occurring daily.  He described significant survivor's guilt and hypervigilance; limited close relationships with others, including family and an inability to trust people.  The examiner observed that the Veteran appeared to function adequately in his employment setting, marital and family relationships, and to be able to get along adequately with many people, including having a number of acquaintances.  See December 2006 VA Examination for PTSD.

VA and private treatment records, including those from SSA, reflect treatment for symptoms of PTSD, with GAF scores of 56 in 2007 and 65 in 2009.  See VA treatment records (Salem) 2/07-4/08; see also SSA Dec.  In addition, statements proffered by his private treating health care provider in 2007 and 2008 reveal treatment for PTSD with depression and anxiety with prescribed medications as early as in 2006.  Health care providers describe symptoms of anxiety with flat mood and affect, periodic periods of paranoia and difficulty with social interactions.  The Veteran was described to be often withdrawn and to have nightmares occurring once or twice a week.  See January 2007 Opinion pvt physician p1 and p2 (rec'd 2/13/2008); June 2008 Statement of PAC, p. 12.  

Lay statements written and received in 2008 (see Witness/Buddy/Lay Statements (5 in all) (rec'd 10/14/2008)) reflect the Veteran continues to be able to work and form working occupational and social relationships-albeit gruffly.  In a July 2008 letter, the Veteran's spouse described her husband as a dependable and loyal husband, although distant and unable to be available to her and her children emotionally and in other ways.  Sharing a picture of her husband holding their son, she pointed to the young boy's smiling face and affectionate stance next to the Veteran's expressionless face, and described the Veteran as possessing a pervasive sadness and being unable to enjoy life.  She stated his nightmares waken her in the middle of the night as he cries out and awakens, not knowing where he is.  She attested she has feared for her family, wondering if, while in that state of not-knowing, he would hurt them.  Statements of co-workers and friends show that he continues to mentor younger people and make friends despite his tendency to distrust others-albeit sometimes gruffly.  His impatience and angry outbursts, these witnesses attest, are prompted by his concern for others, especially when people act in an unsafe manner or outside the correct procedures.  See July 2008 Statement of Spouse and various statements of friends and colleagues dated in November 2007, July 2008, and undated (in Witness/Buddy/Lay Statements (5 in all)).

The Board notes that the Veteran's spouse testified with the Veteran before the RO in June 2010.  She described him as a near recluse at home, remaining socially isolated as well as isolating her, in that he is reluctant to let anyone visit the home or to go out to social events, even family.  She further testified that he does not take care of himself or eat appropriately, and that he sometimes talks to people who are not present, shouting orders.  At these times, she shakes him awake.  She also testified that he attends military reunions and does the wash, contributing to the household.  See RO Hearing, pp. 11-5, 18-9.  However the witness did not indicate when she noticed these symptoms, specifically if these were symptoms she observed while he was fully employed or whether they had their onset after his retirement.  Inasmuch as her testimony describes the Veteran's symptomatology prior to the Veteran's retirement, her testimony as to his reclusive and isolating behavior must refer to the time periods when the Veteran was not working or otherwise away from home.  The Board in no way wishes to minimize the gravity of these symptoms.  Notwithstanding, medical evidence and lay statement have established, as noted above, that the Veteran was engaged in working relationships, including mentoring other workers and individuals outside of work, prior to his retirement.  These relationships were effective, according to the Veteran's witnesses, even though the Veteran exhibited distrustful and gruff behaviors.  See November 2007, July 2008 and undated Statements, supra.  

Hence, the Board finds that the statements of the Veteran and his spouse, alone, are insufficient to establish that the Veteran's symptomatology is productive of disability greater than occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  See Layno, supra; McCartt, supra.

The Board finds that the evidence supports an evaluation of 50 percent, but no greater prior to August 1, 2009.  The medical and lay evidence demonstrate significant impairment.  Yet, while establishing the Veteran exhibits occupational and social impairment with reduced reliability and difficulty in establishing and maintaining effective work and social relationships, symptomatology demonstrating a higher, 70 percent, evaluation is not shown by the record.  Primarily, the record does not establish that, prior to August 1, 2009, the Veteran was unable to establish and maintain effective relationships.  Moreover, the record does not show deficiencies in judgment, thinking, or mood; obsessional rituals interfering with routine activities; illogical, obscure or irrelevant speech; near-continuous or panic or depression affecting the ability to function independently, appropriately, or effectively; spatial disorientation; neglect of personal hygiene; persistent delusions or hallucinations; grossly inappropriate behavior; or loss of memory for close relatives or own occupation or own name; productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships or of total occupational and social impairment.  While the record shows the Veteran had a long history of suicidal ideation, and his spouse stated subsequently that he no longer acted out suicidal ideation in front of her, these factors, absent a finding that the Veteran was a danger to himself or others, or without other factors of greater disability cannot by themselves establish that the Veteran's PTSD prior to August 1, 2009 is productive of an evaluation greater than 50 percent.

Rather, the medical and lay evidence establishes that, prior to August 1, 2009, the Veteran exhibited occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  In pertinent part, the Veteran remained employed in a full-time job he had held for many years, befriended and mentored workers, and befriended and mentored individuals outside the work environment.  

For the time period from the grant of service connection to July 31, 2009, the medical and lay evidence establishes that the Veteran's service connected PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships; there is no benefit of the doubt to be resolved; and the medical and lay evidence warrants a 50 percent evaluation and no greater prior to August 1, 2009.

Beginning August 1, 2009

For that time period beginning August 1, 2009, the medical and lay evidence establishes that the Veteran's PTSD is productive of no more than occupational and social impairment with deficiencies in most areas, and an inability to establish and maintain effective relationships.

As above noted, the Veteran testified in June 2011 that he retired earlier than he wanted to in July 2009, describing a flashback out of which he came to in violence and shouting.  In June 2014, he described himself as having a basic distrust for others, and stated that he rarely opens up to others completely.  Most of his friends are Marines, and few live nearby.  He testified that he experiences panic attacks, depression, isolation, and that he has had a long history of suicidal ideation.  He admitted that he doesn't take care of his nutrition, but asserted he retains his Marine bearing in terms of hygiene.  He also acknowledged his spouse's observation that he has obsessive rituals.  Overall, he averred, the way he is the way he has always been, and he has trusted his wife and another Vietnam Veteran to watch over him.  While he has come to realize that there are problems, it has been difficult to trust others to talk to about them.  Hence, he receives care from his private physician and P.A.C., who are both Veterans, and counseling from the Veterans Center.  He testified that it is difficult for him to trust VA health care providers and examiners, and he is more likely to say that everything is fine-especially when he has not had time to develop a relationship with them.  See RO Hearing, supra; and Board Hearing pp. 6-11.

In a June 2014 letter, the Veteran's spouse attested to the Veteran's still frequent nightmares, which she described as night battles visits, where the Veteran is back in Vietnam.  At these time, the Veteran cries out and has nightsweats.  She further described times at which she would wake to find him looming over her with a maniacal stare, clearly not himself.  She reported that it was through the eyes of her son and daughter-in-law, who had come to leave with them temporarily, that she and the Veteran realized how far from normal the Veteran's behavior had deviated.  She attested the Veteran's condition had deteriorated since his retirement in 2009, specifically identifying his isolation, hoarding of military memorabilia and discomfort at going out in any scenario-which he avoids at all costs.  She observed his ability to self-care had decreased.  His idea of sustenance was to eat peanut butter from the jar, or yogurt, even though she would leave a prepared meal for him.  And he shaved his head to avoid going to the barber.  She observed he had improved in that he would go out to the gas station or country store, but only if his dogs were with him; and he no longer acted out suicidal idealizations in front of her.  See June 2014 Witness (Spouse) statement (marked rec'd 3/11/2014).  Finally, she noted that her job required many public events (estimated as 150 per year in her June 2011 testimony), but that in the 9 years since 2011 he had attended only 3, and none from then to 2014-including one to honor her service.  Id., and RO Hearing.

The statements of the Veteran's spouse statements and her June 2011 testimony reflect that the relationship between her and the Veteran is greatly diminished, though it remains intact.  See July 2008 Statement of Spouse and June 2014 Witness (Spouse) Statement, and RO Hearing.  

A July 2011 statement from the Veteran's counselor at the Veterans Center, T.C., L.C.S.W., asserts the Veteran's PTSD is severe and chronic in nature with symptoms including  marked sleep disturbance with multiple nightmares occurring almost every night; daily anxiety and intrusive thoughts; hypervigilance, difficulty in public settings; irritability, angry outbursts; isolating and avoidant behaviors; and survivor's guilt and chronic depression.  The counselor described the Veteran as emotionally distant from wife and family, having few friends, and rarely engaging in pleasurable activities.  Progress through group and individual therapy was then assessed as minimal; and his prognosis for sustained recovery, as guarded.  See July 2011 Letter from Vet Center (rec'd 7/12/2011); Veterans Center treatment records from 2010-2012.

VA, private medical treatment records, and SSA records for the time period beginning August 1, 2009 concur that the Veteran's behavior has been productive of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships, reflecting treatment for PTSD, anxiety, depression and significant survivor's guilt with prescribed medications and individual and group therapy.  GAF scores for this time period are measured at the 40s from 2011-2014; 45 in 2012.  See VA tx (Salem) 5/13-9/16; Pvt tx (Vet Center) 4/10-6/15; see also SSA Dec (+) (rec'd 10/11/2012).

VA examination conducted in January 2012 VA shows a diagnosis of major depressive disorder (MDD), recurrent, moderate in AXIS I along with PTSD, based on the Veteran's reported symptoms of being depressed all day, of anhedonia, significant weight loss, insomnia, difficulty concentrating, fatigue, and feelings of worthlessness and excessive guilt.  The examiner stated it was not possible to differentiate the symptoms of depression from those of the service-connected PTSD for the following reason: 

Based on his reports, the [V]eteran's depressive symptoms appear directly related to his PTSD and cannot be clearly delineated from his PTSD symptoms in terms of their impact on social and occupational functioning.  In addition the MDD symptoms occurred concurrently and have persisted in tandem with his PTSD symptoms.

See January 2012 VA DBQ Examination for PTSD, p. 6.

The examiner opined the Veteran's disability was productive of occupational and social impairment with reduced reliability and productivity, and assigned a GAF of 51.  Clinical findings showed signs of significant strain between the Veteran and his wife due to his PTSD, and frequent arguments between the Veteran and his son which were initiated or exacerbated by PTSD-related irritability.  The Veteran was reported to remain isolated, and had stopped working his part-time job due to difficulties driving arising from surgery for his shoulder and other physical problems.  For the same reason he had inconsistently attended group and individual counselling recently.  See, generally, January 2012 VA DBQ Examination for PTSD.

In July 2015 the Veteran again underwent VA examination, during which the examiner again diagnosed MDD, recurrent, moderate in AXIS I with PTSD.  Additional MDD symptoms were identified as fatigue, behavioral retardation, and suicidal ideation.  Depressed mood had increased in frequency to every day.  Overlapping symptoms of PTSD and MDD were identified as sleep disturbance, difficulty concentrating, markedly diminished interest in pleasurable activities, and excessive or inappropriate guilt.  The examiner again stated it was impossible to differentiate the symptoms of MDD from PTSD, opining:

The Veteran's mood and anxiety disorders are co-occurring and negatively impact each other, worsening the Veteran's ability to cope with life stresses.  There is significant symptom overlap and multi-directional interactions between the disorders.  Without resorting to speculation it is impossible to delineate the impact of each specific disorder on the Veteran's social and occupational functioning.  

July 2015 VA DBQ Examination for PTSD, p. 2.

Clinical findings show the Veteran reported good support from his wife, and that he has been happily married for 38 years.  He reported he spends most of his time at home and, despite being a member of several organizations he did not participate in their functions.  He stated he just did not want to be around people.  Thus, he spent most of his time home, walking the dogs, watching television and reading.  He reported enjoying being in the woods by himself, target shooting and talking-but not spending time-with friends on the phone.  At this time, the Veteran reported meeting with his psychiatrist every 4 months and taking his prescribed medications as prescribed.  The examiner noted the Veteran to exhibit with good grooming and hygiene, but euthymic mood.  Psychomotor activity level was normal, and speech was clear and fluent.  Insight and judgment were good; and thought processes, logical and goal directed with appropriate content.  Immediate and remote memory appeared grossly intact and reality testing was within normal limits.  No hallucinations or delusions, suicidal or homicidal ideation was reported or observed.  See, generally, July 2015 VA DBQ Examination for PTSD.

VA, private medical treatment records, and SSA records for the time period beginning August 1, 2009 concur that the Veteran's behavior has been productive of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships, reflecting treatment for PTSD, anxiety, depression and significant survivor's guilt with prescribed medications and individual and group therapy.  A private entry dated in January 2014 from Dr. J.O.M. notes that the Veteran presented as alert and oriented times 3 but appeared agitated, anxious, and depressed.  He exhibited memory loss and his thought processes were not clear.  SSA records show the Veteran was found disabled effective January 1, 2012 due to a primary diagnosis of anxiety disorders, and a secondary diagnosis of other unspecified arthropathies.  The adjudicator noted that the Veteran had stopped working his part time job in January 2012 due to physical difficulties as well as problems coping with people due to his PTSD symptoms.  SSA records also cited to GAF scores in the 40s from 2011 and 45 in 2012; VA treatment records show additional GAF scores of 46 in 2013, and 47 in 2014.  See VA tx (Salem) 5/13-9/16; Pvt tx (Vet Center) 4/10-6/15; and +Opinion pvt physician, p. 5; see also SSA Dec).

After close review, the Board observes that the evidence supports an evaluation of 70 percent, but no greater for that period of time beginning August 1, 2009.  Yet, while establishing the Veteran exhibits occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships, symptomatology demonstrating a higher, 100 percent, evaluation is not shown by the record.  Primarily, the record does not support a finding of total occupational and social impairment.  In addition, the record does not show findings of symptoms characteristic of total occupational and social impairment.  While there are findings of memory loss and unclear thought processes, the medical evidence does not show gross impairment in thought processes or communication, or memory loss for names of close relatives, own occupation, or name.  Rather, beginning August 1, 2009, the Veteran has been consistently shown to participate in his own health care and to express or be found to exhibit an ability to communicate appropriately and effectively.  He has not been shown to exhibit delusions or hallucinations and he has been consistently found to be oriented, although he has been observed to have (and has also reported) nightmares and flashbacks so real that he speaks to people who are not there until awoken or shaken out of it.  Finally, he has been observed to have a long history of suicidal ideation and to enact suicidal ideation.  Yet, he has not been found to medical professionals to be in danger of hurting himself or others.  

For the time period prior beginning August 1, 2009, the medical and lay evidence establishes that the Veteran's service connected PTSD is productive of no more than occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships; there is no benefit of the doubt to be resolved; and the medical and lay evidence warrants a 70 percent evaluation and no greater beginning August 1, 2009.



	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for malaria is denied.

Service connection for bilateral tinea pedis, claimed as jungle rot, is granted.

Service connection for the residuals of basal cell and squamous cell cancers as the result of exposure to the herbicide Agent Orange is granted.

Service connection for actinic keratosis and sebaceous cysts is denied.

Service connection for left knee degenerative joint disease, status post arthroscopic surgery, is granted.

Service connection for degenerative disc disease of the lumbar spine with lumbar spine osteoarthritis is granted.

An evaluation of 50 percent, and no greater, for PTSD is granted from the date of service connection to July 31, 2009, subject to the laws and regulations governing the award of monetary benefits.

An evaluation of 70 percent, and no greater, for PTSD is granted beginning August 1, 2009, subject to the laws and regulations governing the award of monetary benefits.  



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


